Appeal by defendant from a judgment of the Supreme Court, Kings County (Barshay, J.), rendered December 15, 1976, as amended by a resentence imposed June 2, 1977, convicting him of murder in the second degree (two counts), attempted murder in the second degree, robbery in the first degree and criminal possession of a dangerous weapon in the second degree, upon a jury verdict. This appeal also brings up for review the denial of defendant’s motion to suppress certain evidence. By order dated December 15, 1980, this court remitted the case to Criminal Term to hear and report with respect to whether there was probable cause to arrest the defendant. The appeal was held in abeyance in the interim (People v Whitaker, 79 AD2d 668). Criminal Term (Lentol, J.), has now complied. Judgment affirmed. No opinion. Mollen, P. J., Titone, Hargett and Weinstein, JJ., concur.